Exhibit 10.1

EXHIBIT A

Amendments to the 1999 Stock Option Plan

and the Stock Option Agreements

Evidencing Outstanding Options Granted Thereunder

 

1. Each of the following definitions contained in Section 2 of the 1999 Plan are
amended and restated, and each of the following new definitions are added to
Section 2 of the 1999 Plan, in each case to read in its entirety as follows:

“Affiliate” means any Person that is controlled by, controlling or under common
control with the Company; a Person shall be deemed to “control” another Person
if such Person directly or indirectly has the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of securities, by contract or otherwise; the terms “controlling”
and “controlled by” have correlative meaning.

“Change in Control” means the occurrence of any one or more of the following
events or conditions:

(i) any “person” or any “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), but excluding the Company, any Subsidiary of the
Company and any employee benefit plan of the Company or any of its Subsidiaries,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities representing 50% or more of
the total combined voting power of the Company’s Voting Securities;

(ii) the consummation of a merger, consolidation, share exchange or similar form
of corporate reorganization of the Company, or any such type of transaction
involving the Company or any of its Subsidiaries that requires the approval of
the Company’s shareholders (whether for such transaction or the issuance of
securities in the transaction or otherwise), or the sale or other disposition in
one transaction or a series of transactions of all or substantially all of the
assets of the Company (any of the foregoing events being referred to herein as a
“Business Combination”), unless such Business Combination also constitutes a
Non-Control Transaction (as defined below);

(iii) individuals constituting the Board as of August 1, 2006 (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board (or
the board of directors or similar governing body of the surviving entity or its
ultimate parent company in the case of a merger, consolidation or reorganization
of the Company whose principal purpose is to change the Company’s state of
incorporation, form a holding company or effect a similar reorganization as to
form); provided, however, that any individual whose election to the Board, or
whose nomination for election to the Board by the Company’s stockholders, was
approved or recommended by at least two-thirds (2/3) of the directors then
comprising the Incumbent Board shall be deemed to be a member of the Incumbent
Board unless such individual’s initial assumption of office occurs as a result
of either an actual

 

Exhibit A-1-



--------------------------------------------------------------------------------

or threatened proxy contest relating to the election of directors (including by
way of consent solicitation); or

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

“Non-Control Transaction” means any Business Combination immediately following
which both of the following conditions are satisfied:

(i) more than 50% of the total combined voting power of the Voting Securities of
the corporation or other entity resulting from such Business Combination
(including a corporation or other entity that acquires all or substantially all
of the assets of the Company or that beneficially owns, directly or indirectly,
100% of the Company’s Voting Securities) or the ultimate parent company thereof
is represented by shares that comprised Voting Securities of the Company
immediately prior to such Business Combination (either by remaining outstanding
or by being converted), and such voting power is in substantially the same
proportion as the voting power of such Voting Securities of the Company
immediately prior to such Business Combination; and

(ii) at least a majority of the members of the board of directors or equivalent
governing body of the corporation or other entity resulting from such Business
Combination or the ultimate parent company thereof were Incumbent Directors at
the time of the Board’s approval of the initial agreement providing for such
Business Combination.

“Plan” means this Plan as defined in Section 1 hereof, as the same may be
modified, amended or supplemented from time to time in accordance with the terms
hereof.

“Subsidiary” means any entity, domestic or foreign, of which not less than 50
percent of the outstanding Voting Securities are owned or controlled, directly
or indirectly, by the Company, whether or not such entity now exists or is
hereafter organized or acquired.

“Voting Securities” of any corporation or other entity means those securities of
such corporation or other entity entitling the holder thereof to vote in the
election of directors of such corporation or other persons performing a similar
function for such other entity.

 

2. Section 7 of the 1999 Plan is amended to include the following provisions in
their entirety as new Sections 7(f) and (g):

“(f) Accelerated Vesting Upon a Change in Control. Notwithstanding the
provisions of Section 7(a), if a Change in Control shall occur at any time, then
all of the Tranche B Options that remain outstanding and unvested as of the date
of such Change in Control (in addition to any pro-rated vesting pursuant to
Section 7(c) above if such Change in Control also constitutes a Sale of the
Company) shall become Vested Options effective as of immediately prior to, but
subject to in the

 

Exhibit A-2-



--------------------------------------------------------------------------------

case of a Change in Control specified in clauses (ii) and (iv) of the definition
thereof, the consummation of, such Change in Control.”

“(g) Procedures Upon a Sale of the Company or Change in Control. Anything
contained in this Plan to the contrary notwithstanding: (i) the Company shall
give each holder of a Tranche B Option written notice of an actual or proposed
Sale of the Company or Change in Control as promptly as practicable after
becoming aware thereof in order to give such holder an opportunity to exercise
his or her Options and participate in such Sale of the Company or Change in
Control, where applicable; and (ii) with respect to a Change in Control
specified in clause (ii) or (iv) of the definition thereof (or a Sale of the
Company also coming within such clause (ii) or (iv) of such definition), (A) any
notice of the exercise of Tranche B Options that will become vested pursuant to
Section 7(c) or Section 7(f) shall be conditioned upon the consummation of such
Change in Control (or Sale of the Company), and (B) upon the exercise of Tranche
B Options that become vested pursuant to Section 7(c) or Section 7(f), such
exercise shall be deemed to be effective, and the Shares issuable upon such
exercise shall be deemed to be issued, simultaneously with the consummation of
such Change in Control (or Sale of the Company), provided that either (x) the
aggregate exercise price therefor shall have been paid to the Company in
accordance with the applicable provisions of this Plan or (y) other reasonable
and adequate provision is made by the Committee for the payment thereof in
connection with such Change in Control (or Sale of the Company).

 

3. Section 8 of the 1999 Plan is amended to include the following provisions in
their entirety as new Sections 8(f) and (g):

“(f) Accelerated Vesting Upon a Change in Control. Notwithstanding the
provisions of Section 8(a), if a Change in Control shall occur at any time, then
all of the Tranche C Options that remain outstanding and unvested as of the date
of such Change in Control (in addition to any pro-rated vesting pursuant to
Section 8(c) above if such Change in Control also constitutes a Sale of the
Company) shall become Vested Options effective as of immediately prior to, but
subject to in the case of a Change in Control specified in clauses (ii) and
(iv) of the definition thereof, the consummation of, such Change in Control.”

“(g) Procedures Upon a Sale of the Company or Change in Control. Anything
contained in this Plan to the contrary notwithstanding: (i) the Company shall
give each holder of a Tranche C Option written notice of an actual or proposed
Sale of the Company or Change in Control as promptly as practicable after
becoming aware thereof in order to give such holder an opportunity to exercise
his or her Options and participate in such Sale of the Company or Change in
Control, where applicable; and (ii) with respect to a Change in Control
specified in clause (ii) or (iv) of the definition thereof (or a Sale of the
Company also coming within such clause (ii) or (iv) of such definition), (A) any
notice of the exercise of Tranche C Options that will become vested pursuant to
Section 8(c) or Section 8(f) shall be conditioned upon the consummation of such
Change in Control (or Sale of the Company), and (B) upon the exercise of Tranche
C Options that become vested pursuant to Section 8(c) or Section 8(f), such
exercise shall be deemed to be effective, and the Shares issuable upon such
exercise shall be deemed to be issued, simultaneously with the consummation of
such Change in Control (or Sale of the Company), provided that

 

Exhibit A-3-



--------------------------------------------------------------------------------

either (x) the aggregate exercise price therefor shall have been paid to the
Company in accordance with the applicable provisions of this Plan or (y) other
reasonable and adequate provision is made by the Committee for the payment
thereof in connection with such Change in Control (or Sale of the Company).

 

4. Section 12(d) of the 1999 Plan, regarding restrictions on the transfer of
Shares received upon the exercise of Vested Options, and Section 12(f) of the
1999 Plan, regarding the requirement of certain additional restrictive
agreements as a condition to the exercise of a Vested Option, are deleted in
their entirety and the restrictions contained therein are terminated for all
purposes with respect to Options outstanding as of the date of this amendment.

 

5. Each Option Agreement evidencing outstanding Options granted under the 1999
Plan shall be deemed amended to the extent necessary to reflect the foregoing
amendments to the 1999 Plan.

 

Exhibit A-4-